Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 1 of 37 PageID: 1



SHEPHERD, FINKELMAN, MILLER
& SHAH, LLP
JAMES C. SHAH
475 White Horse Pike
Collingswood, NJ 08107
Telephone: 856/858-1770
Facsimile: 856/858-7012
Email: jshah@sfmslaw.com

[Additional Counsel on Signature Page]

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW JERSEY

______________________________________
 LAWANDA LASHA HOUSE JOHNSON,                    ) Civil Action No:
 Individually and as Representative of a Class   )
 of Similarly Situated Persons, and on Behalf    ) DEMAND FOR JURY TRIAL
 of the PROFIT SHARING PLAN OF                   )
 QUEST DIAGNOSTICS                               ) CLASS ACTION COMPLAINT
 INCORPORATED,                                   )
                                                 )
                               Plaintiff,        )
                                                 )
        vs.                                      )
                                                 )
 QUEST DIAGNOSTICS                               )
 INCORPORATED, PROFIT SHARING                    )
 PLAN OF QUEST DIAGNOSTICS                       )
 INCORPORATED BENEFITS                           )
 ADMINISTRATION COMMITTEE,                       )
 PROFIT SHARING PLAN OF QUEST                    )
 DIAGNOSTICS INCORPORATED                        )
 INVESTMENT COMMITTEE, and DOES                  )
 NO.,1-20,                                       )

                               Defendants.


                                 NATURE OF THE ACTION

       1.      Plaintiff, Lawanda Lasha House Johnson (“Plaintiff”), individually and on behalf

of all other similarly situated persons and the Profit Sharing Plan of Quest Diagnostics
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 2 of 37 PageID: 2



Incorporated (the “Plan”), brings this action under the Employee Retirement Income Security

Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”).

       2.       Plaintiff asserts her claims against Quest Diagnostics Incorporated (“Quest”), and

the Profit Sharing Plan of Quest Diagnostics Incorporated Benefits Administration Committee

(“Administrative Committee”), the Profit Sharing Plan of Quest Diagnostics Incorporated

Investment Committee (“Investment Oversight Committee”) (collectively “Committees”), and

Does No. 1-20, who are currently unknown members of the Committees, (collectively,

“Defendants”). The Administrative Committee, which, upon information and belief, is

comprised of Quest officers and employees, was (and is) responsible for the administration,

management, and operation of the Plan. Likewise, the Investment Oversight Committee, which,

upon information and belief, is comprised of Quest officers and employees, was (and is)

responsible for selecting and monitoring the Plan’s investments. As fiduciaries to the Plan, both

Committees (and their members) had a duty under ERISA to act prudently and solely in the best

interest of the Plan and its participants and beneficiaries when selecting investments, products,

and services for the Plan.

                                PRELIMINARY STATEMENT

       3.      Defined contribution plans that are qualified as tax-deferred vehicles under

Section 401 of the Internal Revenue Code, 26 U.S.C. §§ 401(a) and (k) (i.e. 401(k) plans), have

become the primary form of retirement savings in the United States and, as a result, America’s

de facto retirement system. As of 2016, Americans had cumulatively invested over $7 trillion in

assets in defined contribution plans like the Plan at issue here. Unlike traditional defined benefit

retirement plans, in which the employer typically promises a calculable benefit and assumes the

risk with respect to high fees or under-performance of pension plan assets used to fund defined



                                                 2
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 3 of 37 PageID: 3



benefits, 401(k) plans operate in a manner in which participants bear the risk of high fees and

investment underperformance.

        4.        The importance of defined contribution plans to the United States retirement

system has become increasingly pronounced as employer-provided defined benefit plans have

become increasingly rare as an offered and meaningful employee benefit.

        5.        The potential for disloyalty and imprudence is much greater in defined

contribution plans than in defined benefit plans. In a defined benefit plan, the participant is

typically entitled to a fixed monthly pension payment, while the employer is responsible for

making sure the plan is sufficiently capitalized. As a result, the employer bears all risks related

to excessive fees and investment underperformance. Therefore, in a defined benefit plan, the

employer and the plan’s fiduciaries have every incentive to keep costs low and to remove imprudent

investments. But in a defined contribution plan, participants’ benefits are limited to the value of their

individual accounts, which is determined by the market performance of employee and employer

contributions, minus investment expenses. Thus, the employer has less incentive to keep costs low

or to closely monitor the plan to ensure that selected investments are and remain prudent, because all

risks caused by high fees and poorly performing investments are borne by the employee.

        6.        The effect of such fiduciaries’ imprudence on workers can be severe. According

to one study, the average working household with a defined contribution plan will lose $154,794

to fees and lost returns over a 40-year career.1 Simply put, a fiduciary’s mismanagement of plan

assets leading to an investment lineup filled with poor-performing investments and excessive

fees can force a participant to work an extra five to six years to compensate for the excess fees

that were paid.


1
 See Melanie Hicken, Your employer may cost you $100k in retirement savings, CNN Money (Jun 1, 2014),
http://money.cnn.com/2013/03/27/retirement/401k-fees.

                                                      3
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 4 of 37 PageID: 4



           7.       The Plan is a “multiple employer” 401(k) plan, as set forth in Section 413 of the

Internal Revenue Code, sponsored by Quest. The Plan is established and maintained under a

written document in accordance with 29 U.S.C. § 1102 (the “Plan Document”). In addition to

Quest, four other employers appear to co-sponsor the Plan so that their eligible employees can

participate in the Plan.

           8.       With nearly $3.9 billion in assets as of December 31, 2018, the Plan is in the top

0.1% of all 401(k) plans in terms of assets.2 Additionally, as of December 31, 2018, there were

nearly 56,000 participants in the Plan. The marketplace for 401(k) retirement plan services is

well-established and can be competitive when fiduciaries of defined contribution retirement

plans act in an informed and prudent fashion. Multi-billion dollar defined contribution plans,

like the Plan, have significant bargaining power and the ability to demand low-cost

administrative and investment management services within the marketplace for the

administration of 401(k) plans and the investment of 401(k) assets. As fiduciaries to the Plan,

Defendants are obligated to act for the exclusive benefit of participants, invest the assets of the

Plan in a prudent fashion and ensure that Plan expenses are fair and reasonable. At all pertinent

times, as explained below, Defendants: (a) were fiduciaries under ERISA; (b) breached their

fiduciary duties under ERISA by failing to fully disclose to participants the expenses and risk of

the Plan’s investment options; (c) breached their fiduciary duties under ERISA by allowing

unreasonable expenses to be charged to participants for administration of the Plan; and (d)

breached their fiduciary duties under ERISA by selecting and retaining high-cost and poor-

performing investments, instead of offering other readily available, easily identifiable and more

prudent alternative investments.



2
    See The BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 (pub. June 2019).

                                                          4
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 5 of 37 PageID: 5



           9.       To remedy these fiduciary breaches and other violations of ERISA, Plaintiff

brings this class action under ERISA, and, in particular, under 29 U.S.C. §§ 1104, 1109 and

1132, for losses to the Plan caused by Defendants’ breaches of fiduciary duty. Based on this

conduct, Plaintiff asserts claims against the Defendants for: (a) breach of the fiduciary duties of

prudence and loyalty (Count I); (b) failure to monitor fiduciaries and co-fiduciary breaches

(Count II); and, in the alternative, (c) knowing breach of trust (Count III).

           10.      Plaintiff brings this class action on behalf of the Plan and its participants3 for

losses to the Plan caused by Defendants’ conflicted and imprudent selection of investments and

services for the Plan.

           11.      Plaintiff brings this class action on behalf of the Plan and all other similarly

situated current and former participants and beneficiaries under 29 U.S.C. §§ 1109 and 1132, to

recover the following relief:

                            A declaratory judgment holding that the acts of Defendants described
                             herein violate ERISA and applicable law;

                            A permanent injunction against Defendants prohibiting the practices
                             described herein and affirmatively requiring them to act in the best
                             interests of the Plan and its participants;

                            Equitable, legal or remedial relief for all losses and/or compensatory
                             damages;

                            Attorneys’ fees, costs and other recoverable expenses of litigation; and

                            Such other and additional legal or equitable relief that the Court deems
                             appropriate and just under all the circumstances.




3
    As of December 31, 2018, there were approximately 56,000 Plan participants.

                                                          5
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 6 of 37 PageID: 6



                                  JURISDICTION AND VENUE

        12.     Plaintiff seeks relief on behalf of the Plan pursuant to ERISA’s civil enforcement

remedies with respect to fiduciaries and other interested parties and, specifically, under 29

U.S.C. § 1109 and 29 U.S.C. § 1132.

        13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

ERISA Section 502(e), 29 U.S.C. § 1132(e).

        14.     Venue is proper in this juridical district pursuant to 29 U.S.C. § 1132(e) because

Quest’s principal place of business is in this district.

                                           THE PARTIES

        15.     Plaintiff is a former employee of Quest and current participant under 29 U.S.C. §

1002(7) of the Plan. Plaintiff, a resident of Perris, California, worked for Quest until May, 2018

and maintains an account with the Plan.

        16.     The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C.

§ 1002(2)(A) and a “defined contribution plan” within the meaning of 29 U.S.C. § 1002(34).

The Plan is a qualified plan under 26 U.S.C. § 401 and is commonly referred to as a “401(k)

plan.” Eligible employees, as defined in the Plan Document, may direct the investment of

retirement assets into several select investment funds. The available menu of investment options

is curated by Defendants and, specifically, by the Investment Oversight Committee, as described

in detail below.

        17.     Quest is a corporation organized and existing under the laws of New Jersey, with

its principal place of business in Secaucus, New Jersey. Quest is identified in the Plan Document

as the “plan sponsor” of the Plan under 29 U.S.C. § 1002(16)(B). Quest is also a “named




                                                   6
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 7 of 37 PageID: 7



fiduciary” under 29 U.S.C. § 1102(a)(2). As the Plan sponsor, Quest is, by definition, also a

party-in-interest of the Plan.

       18.     The Administrative Committee is designated by the Plan Document to assist

Quest with administration of the Plan. The Administrative Committee is a “named fiduciary” of

the Plan identified in the Plan Document pursuant to 29 U.S.C. §§ 1002, 1102. The

Administrative Committee exercises discretionary authority and control to administer, construe,

and interpret the Plan and its assets. Quest’s Board of Directors appoints members of the

Administrative Committee, with the only requirement being that the committee is composed of

three or more employees. The Administrative Committee is permitted to choose a chairman

from its members and has the responsibility and discretion to control and manage the operation

and administration of the Plan.

       19.     The Investment Oversight Committee is designated by the Plan Document and

established by the Administrative Committee to assist Quest with the selection of investment

funds offered for selection by Plan participants. The Investment Oversight Committee is a

“named fiduciary” identified in the Plan Document pursuant to 29 U.S.C. § 1002, 1102(a). The

Investment Oversight Committee exercises authority or control in selecting and monitoring the

Plan’s assets. The Investment Oversight Committee has “discretionary responsibility . . . with

respect to the selection and monitoring of the Investment Options provided for Participant-

directed investment pursuant to the Plan . . . and to make other investment-related discretionary

decisions.”

       20.     Doe Defendants Nos. 1-20 are the members of the Committees. The members of

the Committees have been delegated fiduciary authority pursuant to the Plan Document.

Plaintiff is currently unable to determine the membership of both Committees, despite reasonable



                                                7
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 8 of 37 PageID: 8



and diligent efforts, because it appears that the current membership of the Committees is not

provided to the public. As such, the defendants are named Does 1-20 as placeholders. Plaintiff

will move, pursuant to Rule 15 of the Federal Rules of Civil Procedure, to amend this Complaint

to name the members of the Committees as defendants as soon as their identities are discovered.

                                  FACTUAL ALLEGATIONS

A.     Background

       21.     The Plan serves as a vehicle for retirement savings and to produce retirement

income for employees of Quest and the other co-sponsoring employers. The Plan covers eligible

employees of Quest, its affiliates, and the other co-sponsoring employers as described in the Plan

Document. As described above, Quest has delegated the administration of the Plan to the

Administrative Committee and the responsibility for selection of the Plan’s investment options to

the Investment Oversight Committee.

       22.     The Plan is a participant-directed multiple employer 401(k) plan in which

participants direct their retirement assets into a pre-selected menu of investment offerings

consisting of several types of investments. The amount of retirement income generated by the

Plan depends upon contributions made on behalf of each employee by Quest, its affiliates, or the

other co-sponsoring employers, deferrals of employee compensation and employer matching

contributions, and from the performance of the Plan’s investment options (net of fees and

expenses).

       23.     The Plan has established a trust, which is managed by Fidelity Management Trust

Company, to hold participant and employer contributions and such other earnings, income and

appreciation from Plan investments, less payments made by the Plan’s trustee, to carry out the

purposes of the Trust, in accordance with 29 U.S.C. § 1103.



                                                 8
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 9 of 37 PageID: 9



       24.     As of December 31, 2018, the Plan offered the following types of investment

options: mutual funds, collective funds, Quest stock and a money market fund.

       25.     Mutual funds are publicly-traded investment vehicles consisting of a pool of

funds collected from many investors for the purpose of investing in a portfolio of equities, bonds,

and other securities. Mutual funds are operated by professional investment advisers, who, like

the mutual funds, are registered with the Securities and Exchange Commission (“SEC”). Mutual

funds are subject to SEC regulation, and are required to provide certain investment and financial

disclosures and information in the form of a prospectus.

       26.     Collective funds, or collective investment trusts are, in essence, mutual funds

without the SEC regulation. Collective investment trusts fall under the regulatory purview of the

Office of the Comptroller of the Currency or individual state banking departments. Collective

investment trusts were first organized under state law in 1927 and were blamed for the market

crash in 1929. As a result, collective investment trusts were severely restricted, giving rise to the

more transparent and publicly-traded mutual funds. Today, banks create collective investment

trusts only for their trust clients and for employee benefit plans, like the Plan. The main

advantage of opting for a collective investment trust, rather than a mutual fund, is the

negotiability of the fees, so larger retirement plans are able to leverage their size for lower fees.

B.     ERISA’s Fiduciary Standards

       27.     ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendant(s) as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part:

               [A] fiduciary shall discharge his duties with respect to a plan solely
                      in the interest of the participants and beneficiaries and –

                       (A)     for the exclusive purpose of




                                                  9
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 10 of 37 PageID: 10



                                (i)     providing benefits to participants and their
                                        beneficiaries;

                                        and

                                (ii)    defraying reasonable expenses of
                                        administering the plan;

                                                       [and]

                (B)     with the care, skill, prudence, and diligence under the
                        circumstances then prevailing that a prudent man acting in
                        a like capacity and familiar with such matters would use in
                        the conduct of an enterprise of like character and with like
                        arms.

        28.     Under 29 U.S.C. § 1103(c)(1), with certain exceptions not relevant here,

                The assets of a plan shall never inure to the benefit of any employer and shall be
                held for the exclusive purposes of providing benefits to participants in the plan
                and their beneficiaries and defraying reasonable expenses of administering the
                plan.

        29.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and solely

in the interest of participants in a plan.

        30.     ERISA’s fiduciary duties are “the highest known to the law” and must be

performed “with an eye single” to the interest of the participants.

        31.     Although ERISA fiduciaries must act in accordance with plan documents, that

duty applies only if the plan documents are in accord with the fiduciary duties of ERISA. 29

U.S.C. § 1104(a)(1)(D).

        32.     ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29

U.S.C. § 1105(a) provides a cause of action against a fiduciary for knowingly participating in a

breach by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in




                                                  10
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 11 of 37 PageID: 11



relevant part:

                 In addition to any liability which he may have under any other
                 provision of this part, a fiduciary with respect to a plan shall be
                 liable for a breach of fiduciary responsibility of another fiduciary
                 with respect to the same plan in the following circumstances:

                        (1)     if he participates knowingly in, or knowingly
                                undertakes to conceal, an act or omission of such
                                other fiduciary, knowing such act or omission is a
                                breach; or

                        (2)     if, by his failure to comply with section 404(a)(1) in
                                the administration of his specific responsibilities
                                which give risk to his status as a fiduciary, he has
                                enabled such other fiduciary to commit a breach; or

                        (3)     if he has knowledge of a breach of such other
                                fiduciary, unless he makes reasonable efforts under
                                the circumstances to remedy the breach.

       33.       29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to

enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)

provides, in relevant part:

       Any person who is a fiduciary with respect to a plan who breaches any of the
       responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter shall
       be personally liable to make good to such plan any losses to the plan resulting from each
       such breach, and to restore to such plan any profits of such fiduciary which have been
       made through use of assets of the plan by the fiduciary, and shall be subject to such other
       equitable or remedial relief as the court may deem appropriate, including removal of such
       fiduciary.

       34.       29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to

bring an action, on behalf of the Plan, to enforce a breaching fiduciary’s liability to the Plan

under 29 U.S.C. § 1109(a).




                                                  11
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 12 of 37 PageID: 12



C.      Defendants’ Violations of ERISA

        35.      As discussed in detail below, Defendants have severely breached their fiduciary

duties of prudence and/or loyalty to the Plan. Plaintiff did not acquire knowledge regarding

Defendants’ breaches at issue here until shortly before this Complaint was filed.

                 1.      The Plan’s Investment in the Fidelity Freedom Funds

        36.      Among other investments, the Plan lineup offers a suite of 13 target date funds. A

target date fund is an investment vehicle that offers an all-in-one retirement solution through a

portfolio of underlying funds that gradually shifts to become more conservative as the assumed

target retirement year approaches. Target date funds offer investors dynamic, easy asset

allocation while providing both long-term growth and capital preservation. All target date funds

are inherently actively managed, because managers make changes to the allocations to stocks,

bonds and cash over time. These allocation shifts are referred to as a fund’s glide path. The

underlying mutual funds that target date fund managers choose to represent each asset class can

be actively or passively managed.

        37.      Since at least December 2010,4 the Plan has offered the Fidelity Freedom fund

target date suite. Fidelity Management & Research Company (“Fidelity”) is the second largest

target date fund provider by total assets. Among its several target date offerings, Fidelity’s two

most popular are the Freedom funds (the Active suite”) and the substantially less costly Freedom

Index funds (the “Index suite”). Defendants were responsible for crafting the Plan lineup and

could have chosen any of the target date families offered by Fidelity, or those of any other target

date provider. Defendants failed to compare the Active and Index suites and consider their



4
 The Plan Form 5500s only provide a detailed schedule of the Plan’s holdings for 2016-2018. However, the Master
Trust Agreement between Quest and Fidelity Management Trust Company, dated December 22, 2010, lists the suite
of Fidelity Freedom funds as a Plan investment option.

                                                      12
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 13 of 37 PageID: 13



respective merits and features. A simple weighing of the benefits of the two suites indicates that

the Index suite is a far superior option, and consequently the more appropriate choice for the

Plan. Had Defendants carried out their responsibilities in a single-minded manner with an eye

toward solely the interests of the participants, they would have come to this conclusion and acted

upon it. Instead, Defendants failed to act in the sole interest of Plan participants, and breached

their fiduciary duties by imprudently selecting and retaining the Active suite.

        38.      The two fund families have nearly identical names and share a management

team.5 But while the Active suite invests predominantly in actively managed Fidelity mutual

funds,6 the Index suite places no assets under active management, electing instead to invest in

Fidelity funds that simply track market indices. The Active suite is also dramatically more

expensive than the Index suite, and riskier in terms of both its underlying holdings and its asset

allocation strategy. Defendants’ decision to add the Active suite over the Index suite, and the

failure to replace the Active suite with the Index suite at any point during the Class Period

(defined below), is a glaring breach of their fiduciary duties.

        39.      Exacerbating Defendants’ imprudent choice to add and retain the Active suite is

its role as the Plan’s Qualified Default Investment Alternative (“QDIA”). A retirement plan can

designate one of the investment offerings from its lineup as a QDIA to aid participants who lack

the knowledge or confidence to make investment elections for their retirement assets; if

participants do not direct where their assets should be invested, all contributions are

automatically invested in the QDIA. Plan fiduciaries are responsible for the prudent selection




5
  Both target date suites have been managed by Brett Sumsion and Andrew Dierdorf since 2014. The Index suite
added Finola McGuire Foley to the team in 2018.
6
  Per Morningstar, the Active suite’s underlying holdings are 88.8% actively managed, by asset weight.

                                                       13
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 14 of 37 PageID: 14



and monitoring of an appropriate QDIA. The Fidelity Freedom fund with the target year that is

closest to a participant’s assumed retirement age (age 65) serves as the QDIA in the Plan.

       40.     Given the fact that the vast majority of plan participants are not sophisticated

investors, many of those in the Plan will largely, by default, concentrate their retirement assets in

target date funds. As such, the impact of an imprudent selection of target date funds is magnified

vis-à-vis other asset categories. Indeed, from 2016 to 2018, 37-41% of the Plan’s assets were

invested in the Active suite.

                       i.       The Active Suite is High-Risk and Unsuitable for Plan Participants

       41.     The Active suite chases returns by taking higher levels of risk that render it

unsuitable for the average retirement investor, including participants in the Plan, and particularly

those whose savings were automatically invested through the QDIA. At first glance, the equity

glide paths of the two fund families appear nearly identical, which would suggest both target date

options have a similar risk profile. However, the Active suite subjects its assets to significantly

more risk than the Index suite, through multiple avenues. At the underlying fund level, where

the Index suite invests only in index funds that track segments of the market, the Active suite

primarily features actively managed mutual funds with a manager deciding which securities to

buy and sell, and in what quantities.

       42.     The goal of an active manager is to beat a benchmark—usually a market index or

combination of indices. Market research has indicated that investors should be very skeptical of

an actively managed fund’s ability to consistently outperform its index, which is a significant

concern for long-term investors saving for retirement. Actively managed funds tend to charge

higher fees than index funds (which are passed on to the target date fund investor through higher

expense ratios). These extra costs present an additional hurdle for active managers to clear in



                                                 14
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 15 of 37 PageID: 15



order to provide value and compensate investors for the added risk resulting from their decision-

making. Indeed, Morningstar has repeatedly concluded that “in general, actively managed funds

have failed to survive and beat their benchmarks, especially over longer time horizons.”7

Though they may experience success over shorter periods, active fund managers are rarely able

to time the market efficiently and frequently enough to outperform the market. The Active

suite’s allocation to primarily actively managed funds subjects investor dollars (and Plan

participant dollars) to the decision-making skill and success (or lack thereof) and the risk

associated therewith of the underlying managers.

        43.     At all times across the glide path, the Active suite’s top three domestic equity

positions are in Fidelity Series funds (funds created for exclusive use in the Freedom funds), two

of which have dramatically trailed their respective indices over their entire respective lifetimes.

The Intrinsic Opportunities Fund, which is currently allocated 8.2% of the total assets in the

2040-2060 Funds, has, over its lifetime, also missed its benchmark, the Russell 3000 Index, by

an astonishing 256 basis points (2.56%). The Large Cap Stock Fund, which is currently

allocated 7.28% of the total assets in the 2040-2060 Funds, has suffered even worse

underperformance; its lifetime returns trail that of its benchmark, the S&P 500 Index, by 324

basis points (3.24%). The portfolio of the Active suite is diversified among 32 underlying

investment vehicles; the two aforementioned series funds represent over 15% of the 2040

through 2060 vintages, meaning for at least 20 years, 15% of investor dollars are subject to the

poor judgment exercised by just those two managers.

        44.     Compounding the level of risk inherent in the Active suite’s underlying holdings

is the suite’s managers’ approach to portfolio construction and asset allocation decisions.


7
 “How Actively and Passively Managed Funds Performed: Year-End 2018”;
https://www.morningstar.com/insights/2019/02/12/active-passive-funds.

                                                   15
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 16 of 37 PageID: 16



Returning to the equity glide paths discussed above, the Active and Index suites appear to follow

essentially the same strategy. The chart below shows the percentage of assets devoted to equities

in each vintage.

                                                Equity Glide Path
                                                      Years to Target Retirement Year
         Series                      40    35    30   25 20 15 10 5            0 ‐5 ‐10 ‐15 ‐20
         Fidelity Freedom            90    90    90   90 89 78 65 58 53 43 35 24 24
         Fidelity Freedom Index      90    90    90   90 90 80 65 59 52 43 34 24 24

This chart only considers the mix of the portfolio at the level of stocks, bonds and cash. A

deeper examination of the sub-asset classes of the Active suite’s portfolio, however, exposes the

significant risks its managers take in an effort (albeit consistently unsuccessful) to boost returns.

Across the glide path, the Active suite allocates approximately 1.5% more of its assets to riskier

international equities than the Index suite. Likewise, the Active suite has higher exposure to

classes like emerging markets and high yield bonds.

         45.      Since the series underwent a strategy overhaul in 2013 and 2014, its managers

have had the discretion to deviate from the glide path allocations by 10 percentage points in

either direction. In a departure from the previously accepted wisdom that target date funds

should maintain pre-set allocations, Fidelity encouraged its portfolio managers to attempt to time

market shifts in order to locate underpriced securities, which the firm dubs “active asset

allocation.” This strategy heaps further unnecessary risk on investors, including the Plan

participants, in the Active suite. A March 2018 Reuters special report8 on the Fidelity Freedom

funds (the “Reuters Report”) details how many investors lost confidence in the Active suite

“because of their history of underperformance, frequent strategy changes and rising risk.” The



8
 “Special Report: Fidelity puts 6 million savers on risky path to retirement,”https://www.reuters.com/article/us-
funds-fidelity-retirement-special-rep/special-report-fidelity-puts-6-million-savers-on-risky-path-to-retirement-
idUSKBN1GH1SI.

                                                         16
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 17 of 37 PageID: 17



report quotes a member of Longfellow Advisors, who told Reuters that, after the 2014 changes

“it was not clear to us that [the managers of the Active suite] knew what they were doing.” While

many target date fund managers were increasing exposure to riskier investments in an effort to

augment performance, the president of the research firm, Target Date Solutions, opines that the

Active suite has gone further down this path than its peers9 - thereby taking on additional risk on

behalf of the Plan participants. Morningstar has noted in the past that active management has

hindered the Active suite’s performance, criticizing a previous poor decision to heavily weight to

commodities. The investment research firm similarly appraised Fidelity’s shifts in the allocation

of stocks between 1996 and 2010 as “shocking” and “seemingly chaotic.” Yet, since 2014, a

fund family with a history of poor decisions has been given carte blanche to take further risks to

the detriment of the Plan and its participants.

          46.   This desire and latitude to assume more risk exposes investors in what Fidelity

brands “a lifetime savings solution” to significant losses in the event of volatility similar to the

downturn experienced during the COVID-19 epidemic. Morningstar analyst Jeff Holt has stated

that the popularity of target date funds derives from investors’ belief that the funds are designed

to “not lose money.” Fair or not, the unsophisticated investor, such as the participants in the

Plan, tends to gravitate toward the all-in-one savings solution a target date fund purports to offer.

Given this reality, Plan participants should be shielded from the riskiest fund families where

active manager decisions could amplify losses in periods of market decline. The Active suite’s

lack of downside protection has been magnified by the current COVID-19 crisis and is felt most

sharply by Plan participants approaching their target date of retirement. That is because Plan

participants close to retirement age do not have ample time to recoup significant losses before



9
    Id.

                                                  17
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 18 of 37 PageID: 18



they start withdrawing their retirement savings. In contrast, the more conservative Fidelity

Freedom Index 2020 Fund has handled the current volatility well, with year to date returns

through June 24, 2020 ranking in the 29th percentile among other 2020 target date funds.10

Unfortunately, the Fidelity Freedom 2020 Fund (i.e., part of the Active suite), in which the Plan

had nearly $230 million at the end of 2018, ranks in the 68th percentile among the same peer

group.

                              ii.      The Active Suite’s Considerable Cost

            47.      Even a minor increase in a fund’s expense ratio (the total annual cost to an

investor, expressed as a percentage of assets), can considerably reduce long-term retirement

savings. The fees charged by the Active suite are many multiples higher than the Index suite’s

industry-leading low costs. While the Institutional Premium share class for each target year of

the Index suite charges a mere 8 basis points (0.08%), the K share class of the Active suite—

which the Plan offers—has expense ratios ranging from 42 basis points (0.42%) to 65 basis

points (0.65%).

                                               Cost Comparison
             Freedom Suite     Ticker Exp Rat     Freedom Index Suite Ticker Exp Rat Difference
             Income K          FNSHX 0.42%        Income Inst Prem    FFGZX 0.08% ‐0.34%
             2005 K            FSNJX 0.42%        2005 Inst Prem      FFGFX 0.08% ‐0.34%
             2010 K            FSNKX 0.46%        2010 Inst Prem      FFWTX 0.08% ‐0.38%
             2015 K            FSNLX 0.49%        2015 Inst Prem      FIWFX 0.08% ‐0.41%
             2020 K            FSNOX 0.53%        2020 Inst Prem      FIWTX 0.08% ‐0.45%
             2025 K            FSNPX 0.56%        2025 Inst Prem      FFEDX 0.08% ‐0.48%
             2030 K            FSNQX 0.60%        2030 Inst Prem      FFEGX 0.08% ‐0.52%
             2035 K            FSNUX 0.63%        2035 Inst Prem      FFEZX 0.08% ‐0.55%
             2040 K            FSNVX 0.65%        2040 Inst Prem      FFIZX   0.08% ‐0.57%
             2045 K            FSNZX 0.65%        2045 Inst Prem      FFOLX 0.08% ‐0.57%
             2050 K            FNSBX 0.65%        2050 Inst Prem      FFOPX 0.08% ‐0.57%
             2055 K            FNSDX 0.65%        2055 Inst Prem      FFLDX 0.08% ‐0.57%
             2060 K            FNSFX 0.65%        2060 Inst Prem      FFLEX 0.08% ‐0.57%


10
     For Morningstar’s peer group rankings, 1st percentile is the best performers.

                                                             18
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 19 of 37 PageID: 19



       48.     The higher fee, charged by the 2040 through 2060 Active funds, represents an

annual cost to investors that is over eight times higher than what shareholders of the

corresponding Index fund pay. The impact of such high fees on participant balances is

aggravated by the effects of compounding, to the significant detriment of participants over time.

This effect is illustrated by the below chart, published by the SEC, showing the 20-year impact

on a balance of $100,000 by fees of 25 basis points (0.25%), 50 basis points (0.50%), and 100

basis points (1.00%).




       49.     Higher fees significantly reduce retirement account balances over time.

Considering just the gap in expense ratios from the Plan’s current investment in the Active suite

to the Institutional Premium share class of the Index suite, in 2018 alone, the Plan could have

saved approximately $8 million in costs – which Plan participants unreasonably paid for to their

detriment. This tremendous cost difference goes straight into Fidelity’s pockets. As the costs for




                                                19
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 20 of 37 PageID: 20



recordkeeping services have dropped precipitously over the past decade,11 recordkeepers like

Fidelity have been forced to chase profits elsewhere. The management fees derived from a

plan’s use of a provider’s investment offerings substantially trump any compensation for

recordkeeping services. Thus, Fidelity is heavily incentivized to promote its own investment

products, specifically those that charge the highest fees, to each plan for which it provides

recordkeeping services, including the Plan. Of course, it is Defendants’ responsibility to ensure

that Plan recordkeeping expenses and all other expenses of the Plan are reasonable – which

plainly was not the case in the instance of the Plan.

                         iii.     Investors Have Lost Faith in the Active Suite

        50.      The flow of funds to, or from, target date families constitute one indicator of the

preferences of investors at large. According to Morningstar’s report on the 2019 Target Date

Fund Landscape,12 investor demand for low-cost target date options has skyrocketed in recent

years. Following suit, the Index suite has seen significant inflows, receiving an estimated $4.9

billion in new funds in 2018 alone. At the same time, investor confidence in the Active suite has

deteriorated; in 2018, the series experienced an estimated $5.4 billion in net outflows. The

movement of funds out of the Active suite has been substantial for years; the Reuters Report

notes that nearly $16 billion has been withdrawn from the fund family over the prior four years.

Defendants’ act in offering and maintaining the Active suit in the Plan, evidences their failure to

monitor, recognize or act upon investors’ crumbling confidence in the Active suite, while

ignoring the simultaneous surge in faith in the Index suite – which is and has been much better

suited for the Plan at all pertinent times.



11
   “NEPC: Corporate Defined Contribution Plans Report Flat Fees,” https://www.nepc.com/press/nepc-corporate-
defined-contribution-plans-report-flat-fees.
12
   “2019 Target-Date Fund Landscape: Simplifying the Complex.”

                                                      20
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 21 of 37 PageID: 21



                        iv.     The 5-Star Index Suite

        51.     Morningstar assigns each mutual fund in its extensive database a star rating,

which is a “purely mathematical measure that shows how well a fund’s past returns have

compensated shareholders for the amount of risk it has taken on.” This measurement

emphatically favors the Index suite. Each Fidelity Freedom Index fund bears a higher star rating

than the corresponding Active fund (other than the 2055 Index Fund, which has the same 4 stars

as the 2055 Active Fund). With the exception of the 2020, 2055, and 2060 iterations (each 4

stars), the full Index suite is assigned 5 stars, Morningstar’s highest rating. The risk-adjusted

returns of funds with a 5-star rating rank in the top 10% of their peers. The Active suite does not

achieve a single 5-star rating. Defendants were likely aware, or should have been aware, of the

higher ratings of the Index suite, yet continued to offer the Active suite, to the detriment of Plan

participants at all pertinent times.

                                            Morningstar Ratings
                     Freedom Suite     Ticker   Stars    Freedom Index Suite Ticker Stars
                     Income K          FNSHX      4      Income Inst Prem    FFGZX    5
                     2005 K            FSNJX      4      2005 Inst Prem      FFGFX    5
                     2010 K            FSNKX      3      2010 Inst Prem      FFWTX    5
                     2015 K            FSNLX      3      2015 Inst Prem      FIWFX    5
                     2020 K            FSNOX      3      2020 Inst Prem      FIWTX    4
                     2025 K            FSNPX      3      2025 Inst Prem      FFEDX    5
                     2030 K            FSNQX      4      2030 Inst Prem      FFEGX    5
                     2035 K            FSNUX      4      2035 Inst Prem      FFEZX    5
                     2040 K            FSNVX      3      2040 Inst Prem      FFIZX    5
                     2045 K            FSNZX      3      2045 Inst Prem      FFOLX    5
                     2050 K            FNSBX      3      2050 Inst Prem      FFOPX    5
                     2055 K            FNSDX      4      2055 Inst Prem      FFLDX    4
                     2060 K            FNSFX      3      2060 Inst Prem      FFLEX    4

                        v.      The Active Suite’s Inferior Performance

        52.     In the period following the strategy overhaul in 2013 and 2014, the Active suite’s

higher levels of risk have failed to produce substantial outperformance when compared to the

                                                    21
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 22 of 37 PageID: 22



Index suite. While assuming significantly higher levels of risk with investor dollars (and among

them, the Plan participants’ hard-earned savings) and charging more to investors, the Active

suite has simply failed to measure up to the returns produced by its index cousin, in which the

Plan participants’ assets would have been and would be significantly better off. Since the

strategic changes took effect in 2014, the Index suite has outperformed the Active suite in four

out of six calendar years. Broadening the view to historical measures that encompass a period

closer to a full market cycle, the Active suite has substantially underperformed the Index suite on

a trailing 3- and 5-year basis.

                             3‐Year Trailing Performance as of 4/30/20
                       Freedom Suite   Return   Freedom Index Suite   Return Difference
                       Income K        3.78%    Income Inst Prem      4.87%      ‐1.09%
                       2005 K          4.08%    2005 Inst Prem        5.22%      ‐1.14%
                       2010 K          4.24%    2010 Inst Prem        5.43%      ‐1.19%
                       2015 K          4.34%    2015 Inst Prem        5.59%      ‐1.25%
                       2020 K          4.35%    2020 Inst Prem        5.65%      ‐1.30%
                       2025 K          4.37%    2025 Inst Prem        5.71%      ‐1.34%
                       2030 K          4.60%    2030 Inst Prem        6.00%      ‐1.40%
                       2035 K          4.29%    2035 Inst Prem        5.76%      ‐1.47%
                       2040 K          3.95%    2040 Inst Prem        5.40%      ‐1.45%
                       2045 K          3.94%    2045 Inst Prem        5.39%      ‐1.45%
                       2050 K          3.92%    2050 Inst Prem        5.40%      ‐1.48%
                       2055 K          3.95%    2055 Inst Prem        5.40%      ‐1.45%
                       2060 K          3.92%    2060 Inst Prem        5.39%      ‐1.47%




                                                  22
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 23 of 37 PageID: 23




                             5‐Year Trailing Performance as of 4/30/20
                       Freedom Suite   Return   Freedom Index Suite   Return Difference
                       Income K        3.48%    Income Inst Prem      3.79%      ‐0.31%
                       2005 K          3.85%    2005 Inst Prem        4.24%      ‐0.39%
                       2010 K          4.14%    2010 Inst Prem        4.56%      ‐0.42%
                       2015 K          4.37%    2015 Inst Prem        4.84%      ‐0.47%
                       2020 K          4.48%    2020 Inst Prem        4.98%      ‐0.50%
                       2025 K          4.57%    2025 Inst Prem        5.13%      ‐0.56%
                       2030 K          4.94%    2030 Inst Prem        5.58%      ‐0.64%
                       2035 K          4.93%    2035 Inst Prem        5.65%      ‐0.72%
                       2040 K          4.73%    2040 Inst Prem        5.43%      ‐0.70%
                       2045 K          4.71%    2045 Inst Prem        5.43%      ‐0.72%
                       2050 K          4.71%    2050 Inst Prem        5.43%      ‐0.72%
                       2055 K          4.72%    2055 Inst Prem        5.42%      ‐0.70%
                       2060 K          4.67%    2060 Inst Prem        5.43%      ‐0.76%

       53.     It is unclear at what point in 2014 the Active suite’s major strategic changes were

complete, but using a start date of January 1, June 30, or December 31, 2014, the Index suite has

outperformed the Active suite to date. Investing research and information websites commonly

show the growth of $10,000 invested in a mutual fund and a benchmark over a period to provide

a comparison of returns in a simple-to-understand format. Using this method to compare the two

suites, at each proposed start date, across every vintage of the fund families, the Index suite

would have earned investors significantly greater sums on a $10,000 investment. Defendants

breached their fiduciary duty to Plan participants by choosing to select and retain the Active

suite, thus causing Plan participants to miss out on greater investment returns for their retirement

savings that were readily available.

               2.      The Plan’s Objectively Imprudent Investment Options

       54.     In addition to the Active suite, Defendants have saddled participants with

additional objectively imprudent investment options. It is a basic principle of investment theory

that the risks associated with an investment must first be justified by its potential returns for that

investment to be rational. This principle applies even before considering the purpose of the

                                                  23
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 24 of 37 PageID: 24



investment and the needs of the investor, such as the retirement assets here. The Capital Asset

Pricing Model (“CAPM”), which is used for pricing securities and generating expected returns

for assets given the risk of those assets and the cost of capital, provides a mathematical formula

distilling this principle:

         ERi=Rf+βi(ERm−Rf), where:

         ERi=expected return of investment

         Rf=risk-free rate

         βi=beta of the investment

         (ERm−Rf)=market risk premium

Applied here and put simply, the βi is the risk associated with an actively managed mutual fund

or collective trust, which can only be justified if the ERi of the investment option is, at the very

least, above that of its benchmark, Rf.13 Otherwise, the model collapses, and it would be

imprudent to assume any risk without achieving associated return above the benchmark returns.

                           i.       The DFA US Small Cap Value Portfolio

         55.      The DFA US Small Cap Value Portfolio Institutional Class has consistently and

significantly underperformed its benchmark, the Russell 2000 Value Index. Indeed, the fund

failed to beat its benchmark once in the six years from 2014 to 2019, a ghastly performance

history which included dramatic underperformance by a whopping 348 basis points (3.48%) in

2016 and 427 basis points (4.27%) in 2019.




13
 In this instance, the index benchmark takes place of the “risk-free” rate, as the investment option is measured
against the performance of that investment category, rather than the typical U.S. Treasury Bonds or equivalent
government security in a general CAPM calculation.

                                                         24
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 25 of 37 PageID: 25




                     DFA US Small Cap Value Portfolio Inst Annual
                           Outperformance v Benchmark
                      2014       2015       2016        2017      2018       2019
         0.00%
         ‐0.50%
         ‐1.00%
         ‐1.50%
         ‐2.00%
         ‐2.50%
         ‐3.00%
         ‐3.50%
         ‐4.00%
         ‐4.50%


       56.        When the investment option’s track record is so apparently poor, as it is here, the

Plan should necessarily replace the fund with an alternative that has demonstrated the ability to

consistently outperform the benchmark, or, at the very least, retain an alternative that tracks the

benchmark. By way of example and to illustrate, there is a Vanguard Russell 2000 Value Index

Fund that simply tracks the Russell 2000 Value Index, with a very low expense ratio of 8 basis

points (0.08%). While participants should have had the option to achieve the index’s returns at

minimal cost, Defendants’ imprudence in retaining the Small Cap Value Portfolio instead forced

them to pay 51 basis points (0.51%) to consistently lag the index. Defendants’ failure to replace

underperforming investment options with better performing alternatives was a clear breach of

fiduciary duty.

                         ii.     The Invesco Global Real Estate Fund

       57.        The Invesco Global Real Estate Fund R5 Class has similarly been a persistent

poor performer against its benchmark, the S&P Global REIT Total Return Index. The Fund

trailed its index in 5 of the 6 calendar years from 2014-2019 and, at times, alarmingly so. In

2014 alone, the fund managed to lag the performance of its index by 801 basis points (8.01%).


                                                   25
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 26 of 37 PageID: 26




                    Invesco Global Real Estate Fund R5 Annual
                          Outperformance v Benchmark
                     2014       2015       2016        2017      2018       2019
          6.00%
          4.00%
          2.00%
          0.00%
          ‐2.00%
          ‐4.00%
          ‐6.00%
          ‐8.00%
         ‐10.00%


       58.     When the investment option’s track record is so apparently poor, as it is here, the

Plan should necessarily replace the fund with an alternative that has demonstrated the ability to

consistently outperform the benchmark, or, at the very least, retain an alternative that tracks the

benchmark. Defendants’ failure to do so constitutes a breach of their fiduciary duty. Should

they desire to invest in real estate, Plan participants currently pay 92 basis points (0.92%) for the

pleasure of receiving the Global Real Estate Fund’s poor returns. Plan participants would be

much better served, for example, had Defendants replaced the fund with an alternative such as

the Admiral class of either the Vanguard Real Estate Index Fund or the Vanguard Global ex-US

Real Estate Index Fund, which both bear a mere 12 basis point (0.12%) expense ratio.

               3.      The Plan’s Payment of Excessive Recordkeeping Fees

       59.     Throughout the Relevant Time Period defined below, Fidelity was paid

compensation for recordkeeping services in excess of the contractually required amount. From

July 1, 2014 through June 30, 2018, Fidelity was entitled to a $31 per participant annual fee for

its recordkeeping and administrative services; the charge was reduced $30 per participant on July




                                                  26
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 27 of 37 PageID: 27



1, 2018.14 The Form 5500s filed by the Plan prior to 2017 do not contain sufficient detail to

enable a calculation of the total recordkeeping fee received by Fidelity, but data reported in the

Form 5500s for both 2017 and 2018 confirms that Fidelity received amounts in excess of $31

and $30 per participant.

                                                            2017             2018
                 Participants                              40,077           40,488
                 Direct Payment Received by Fidelity      $205,049         $926,637
                 Revenue Sharing Used by Fidelity        $1,425,000        $619,000
                 Total Compensation to Fidelity          $1,630,049       $1,545,637
                 Amount Per Participant                    $40.67           $38.18


The payment of recordkeeping fees in excess of the contractually required amount likewise is a

clear and, frankly, inexcusable breach of fiduciary duty.

        60.     Fidelity not only received amounts via direct payment from the Plan, it also

collected revenue sharing payments which dramatically exceeded the total sum Fidelity was

owed. Under the terms of its arrangement with the Plan, Fidelity remitted certain amounts in

excess of its required fee to participant accounts. For the two years of 5500 reports that provide

this data, Fidelity allocated $4.96 million back to participants in 2018 and $3.36 million in 2017.

As a result of Fidelity’s failure to remit to participants the full amount of excess revenue sharing

it received, and Defendants’ failure to secure the amounts owed from Fidelity, the Plan paid its

recordkeeper approximately $330,997 in 2018 and $388,662 in 2017 more than the amounts to

which Fidelity was entitled. Defendants likely also overpaid Fidelity for recordkeeping services

in other pertinent years as well since they clearly failed to maintain a system to ensure that

Fidelity was not overpaid.




14
 Seventh and Twelfth Amendments to Master Trust Agreement between Fidelity Management Trust Company and
Quest Diagnostics Incorporated.

                                                  27
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 28 of 37 PageID: 28



                     4.       The Failure to Use the Least Expensive Share Class

            61.      As fiduciaries charged with selecting, monitoring, and removing the

Plan’s investment options, Defendants breached their duty of prudence by failing to monitor the

Plan’s investment options to ensure that they were not excessively priced.

            62.      There is no distinction whatsoever, other than price, between the share classes for

the same investment option. The share class used is typically, if not always, dependent on the

negotiating leverage of the investor. In other words, large institutional investors, such as the

Plan, have significant amounts of monies to invest, which incentivizes mutual fund managers to

agree to lower fees/offer cheaper share classes for access to those Plan assets. Despite the

negotiating leverage based on the size of the Plan, Defendants failed to utilize the cheapest share

class for some of the investment options offered within the Plan, presumably to account for the

revenue sharing included in the higher fee (which, as demonstrated above, was needlessly

excessive):

                             Invesco Global Real Estate Fund: The Plan invested in Class R5 shares,

                              which carry a 0.92% expense ratio, even though the fund offers Class R6

                              shares, which have a 0.83% expense ratio. At all times that the fund was a

                              Plan investment option,15 and the Plan paid 0.11% more than the least

                              expensive share class available to it;

                             MFS Global Equity Fund R4: The Plan invested in Class R4 shares,

                              which carry a 0.91% expense ratio, even though the fund offers Class R6

                              shares, which have a 0.82% expense ratio. At all times that the fund was a




15
     As noted earlier, the Plan Form 5500s only provide a detailed schedule of the Plan’s holdings for 2016-2018.

                                                           28
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 29 of 37 PageID: 29



                       Plan investment option, and the Plan paid 0.09% more than the least

                       expensive share class available to it.

       63.      Although Plaintiff does not challenge the practice of revenue sharing in general,

there was no need for the Plan to invest in share classes of the aforementioned funds that provide

revenue sharing. Per the Plan’s agreement with Fidelity, the Invesco Global Real Estate Fund

R5 Class provided 0.35% of revenue sharing, while the MFS Global Equity Fund R4 Class

provided 0.15%. Given the dramatically excessive amount of revenue sharing credits Fidelity

received and was forced to reallocate to participants in 2017 and 2018 (as well as in other years),

the inclusion of the more expensive share classes of those two funds in the Plan lineup represents

an obvious and unnecessary oversight by Defendants. All of this information was known and/or

available to Defendants, and yet Defendants failed to act in a reasonable manner in the interest of

the Plan, thereby constituting breach of their fiduciary duties.

                               CLASS ACTION ALLEGATIONS

       64.      This action is brought as a class action by Plaintiff on behalf of herself and the

following proposed class (“Class”):

       Class:

                All participants and beneficiaries in the Quest Employee Savings
                Plan (the “Plan”) at any time on or after June 29, 2014 to the present
                (the “Class Period” or “Relevant Time Period”), including any
                beneficiary of a deceased person who was a participant in the Plan at
                any time during the Class Period.

Excluded from the Class are Defendants and Judge to whom this case is assigned or any other

judicial officer having responsibility for this case who is a beneficiary.

       65.      This action may be maintained as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.


                                                 29
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 30 of 37 PageID: 30



         66.   Numerosity. Plaintiff is informed and believes that there are at least thousands of

Class members throughout the United States. As a result, the members of the Class are so

numerous that their individual joinder in this action is impracticable.

         67.   Commonality. There are numerous questions of fact and/or law that are common

to Plaintiff and all the members of the Class, including, but not limited to the following:

               (a)     Whether Defendants failed and continue to fail to discharge their duties

with respect to the Plan solely in the interest of the Plan’s participants for the exclusive purpose

of providing benefits to participants and their beneficiaries;

               (b)     Whether Defendants breached their fiduciary duties under ERISA by

failing to defray the reasonable expenses of administering the Plan; and

               (c)     Whether and what form of relief should be afforded to Plaintiff and the

Class.

         68.   Typicality. Plaintiff, who is a member of the Class, has claims that are typical of

all of the members of the Class. Plaintiff’s claims and all of the Class members’ claims arise out

of the same uniform course of conduct by Defendants and arise under the same legal theories that

are applicable as to all other members of the Class.

         69.   Adequacy of Representation. Plaintiff will fairly and adequately represent the

interests of the members of the Class. Plaintiff has no conflicts of interest with or interests that

are any different from the other members of the Class. Plaintiff has retained competent counsel

experienced in class action and other complex litigation, including class actions under ERISA.

         70.   Potential Risks and Effects of Separate Actions. The prosecution of separate

actions by or against individual class members would create a risk of: (A) inconsistent or varying

adjudications with respect to individual Class members that would establish incompatible



                                                 30
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 31 of 37 PageID: 31



standards of conduct for the party opposing the Class; or (B) adjudications with respect to

individual Class members that, as a practical matter, would be dispositive of the interests of the

other members not parties to the individual adjudications or would substantially impair or

impede their ability to protect their interests.

        71.     Predominance. Common questions of law and fact predominate over questions

affecting only individual Class members, and the Court, as well as the parties, will spend the vast

majority of their time working to resolve these common issues. Indeed, virtually the only

individual issues of significance will be the exact amount of damages recovered by each Class

member, the calculation of which will ultimately be a ministerial function and which does not

bar Class certification.

        72.     Superiority. A class action is superior to all other feasible alternatives for the

resolution of this matter. The vast majority, if not all, of the Class members are unaware of

Defendants’ breaches of fiduciary duty such that they will never bring suit individually.

Furthermore, even if they were aware of the claims they have against Defendants, the claims of

virtually all Class members would be too small to economically justify individual litigation.

Finally, individual litigation of multiple cases would be highly inefficient, a gross waste of the

resources of the courts and of the parties, and potentially could lead to inconsistent results that

would be contrary to the interests of justice.

        73.     Manageability. This case is well-suited for treatment as a class action and easily

can be managed as a class action since evidence of both liability and damages can be adduced,

and proof of liability and damages can be presented, on a Class-wide basis, while the allocation

and distribution of damages to Class members would be essentially a ministerial function.




                                                   31
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 32 of 37 PageID: 32



        74.     Defendants have acted on grounds generally applicable to the Class by uniformly

subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive

relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or restitution),

along with corresponding declaratory relief, are appropriate with respect to the Class as a whole.

                                            COUNT I
                                  (For Breach of Fiduciary Duty)

        75.     Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        76.     Defendants’ conduct, as set forth above, violates the fiduciary duties under

ERISA § 404(a)(1)(A) and (B), 29 U.S.C. § 1104(a)(1)(A), (B), and (C), in that Defendants

failed and continue to fail to discharge their duties with respect to the Plan solely, in the interest

of the Plan’s participants and their beneficiaries and (a) for the exclusive purpose of (i) providing

benefits to participants and their beneficiaries, and (ii) defraying reasonable expenses of

administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and like aims, and (c) by failing to act in

accordance with the documents and instruments governing the Plan. In addition, as set forth

above, Defendants violated their respective fiduciary duties under ERISA to monitor other

fiduciaries of the Plan in the performance of their duties.

        77.     As a direct result of Defendants’ breaches of duties, Plaintiff and the Plan have

suffered losses and damages.

        78.     Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, Defendants are

liable to restore to the Plan the losses that have been suffered as a direct result of Defendants’

breaches of fiduciary duty and are liable for damages and any other available equitable or

                                                  32
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 33 of 37 PageID: 33



remedial relief, including prospective injunctive and declaratory relief, as well as attorneys’ fees,

costs and other recoverable expenses of litigation.

                                          COUNT II
                  (Failure to Monitor Fiduciaries and Co-Fiduciary Liability)

        79.     Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        80.     Quest is responsible for appointing, overseeing, and removing members of the

Committees who, in turn, are responsible for appointing, overseeing, and removing members of

the Committees.

        81.     In light of its appointment and supervisory authority, Quest had a fiduciary

responsibility to monitor the performance of the Committees and their members. In addition,

Quest and the Committees had a fiduciary responsibility to monitor the performance of the

members of the respective Committees.

        82.     A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of Plan

assets, and must take prompt and effective action to protect the Plan and its participants when

they are not.

        83.     To the extent that fiduciary monitoring responsibilities of Quest or the

Committees were delegated, each Defendant’s monitoring duty included an obligation to ensure

that any delegated tasks were being performed prudently and loyally.

        84.     Quest and the Committees breached their fiduciary monitoring duties by, among

other things:

                (a)      Failing to monitor and evaluate the performance of their appointees or

                         have a system in place for doing so, standing idly by as the Plan suffered

                                                  33
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 34 of 37 PageID: 34



                       enormous losses as a result of the appointees’ imprudent actions and

                       omissions with respect to the Plan;

               (b)     Failing to monitor their appointees’ fiduciary processes, which would have

                       alerted a prudent fiduciary to the breaches of fiduciary duties described

                       herein, in clear violation of ERISA; and

               (c)     Failing to remove appointees whose performance was inadequate in that

                       they continued to maintain imprudent, excessively costly, and poorly

                       performing investments within the Plan, all to the detriment of the Plan

                       and its participants’ retirement savings.

       85.     As a consequence of these breaches of the fiduciary duty to monitor, the Plan

suffered substantial losses. Had Quest and the Committees discharged their fiduciary monitoring

duties prudently as described above, the losses suffered by the Plan would have been minimized

or avoided entirely. Therefore, as a direct result of the breaches of fiduciary duties alleged

herein, the Plan and its participants have lost millions of dollars of retirement savings.

       86.     Quest and the Committees are liable under 29 U.S.C. § 1109(a) to make good to

the Plan any losses to the Plan resulting from the breaches of fiduciary duties alleged in this

Count, to restore to the Plan any profits made through use of Plan assets, and are subject to other

equitable or remedial relief as appropriate.

       87.     Each of the Defendants also knowingly participated in the breaches of the other

Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a

breach by failing to lawfully discharge their own fiduciary duties; and knew of the breaches by

the other Defendants and failed to make any reasonable effort under the circumstances to remedy




                                                 34
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 35 of 37 PageID: 35



the breaches. Defendants, thus, are liable for the losses caused by the breaches of their co-

fiduciaries under 29 U.S.C. § 1105(a).

                                           COUNT III
                   (In the Alternative, Liability for Knowing Breach of Trust)

        88.     Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        89.     In the alternative, to the extent that any of the Defendants are not deemed a

fiduciary or co-fiduciary under ERISA, each such Defendant should be enjoined or otherwise

subject to equitable relief as a non-fiduciary from participating in a knowing breach of trust.

        90.     To the extent that any of the Defendants are not deemed to be fiduciaries and/or

are not deemed to be acting as co-fiduciaries for any and all applicable purposes, any such

Defendants are liable for the conduct at issue here, since all Defendants possessed the requisite

knowledge and information to avoid the fiduciary breaches at issue here and knowingly

participated in breaches of fiduciary duty by permitting the Plan to offer a menu of poor and

expensive investment options that cannot be justified in light of the size of the Plan and other

expenses of the Plan.

        WHEREFORE, Plaintiff, on behalf of herself and the Plan, demands judgment against

Defendants, for the following relief:

        (a)     Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as

detailed above;

        (b)     Equitable, legal or remedial relief to return all losses to the Plan and/or for

restitution and/or damages as set forth above, plus all other equitable or remedial relief as the

Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109 and 1132, as

detailed above;

                                                  35
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 36 of 37 PageID: 36



       (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,

whether at law or in equity;

       (d)     Attorneys’ fees, costs, and other recoverable expenses of litigation; and

       (e)     Such further and additional relief to which Plaintiff and the Plan may be justly

entitled and the Court deems appropriate and just under all the circumstances.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                          NOTICE PURSUANT TO ERISA § 502(h)

       To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),

the undersigned hereby affirms that, on this date, a true and correct copy of this Complaint was

served upon the Secretary of Labor and Secretary of Treasury by certified mail, return receipt

requested.

Dated: June 29, 2020                           Respectfully Submitted,

                                               SHEPHERD, FINKELMAN,
                                               MILLER & SHAH, LLP

                                               /s/ James C. Shah
                                               James C. Shah
                                               Shepherd Finkelman Miller
                                                & Shah, LLP
                                               475 White Horse Pike
                                               Collingswood, NJ 08107
                                               Telephone: (856) 858-1770
                                               Facsimile: (866) 300-7367
                                               Email: jshah@sfmslaw.com




                                                 36
Case 2:20-cv-07936-SDW-LDW Document 1 Filed 06/29/20 Page 37 of 37 PageID: 37



                                   Ronald S. Kravitz
                                   Kolin C. Tang
                                   Shepherd Finkelman Miller
                                   & Shah, LLP
                                   201 Filbert Street, Suite 201
                                   San Francisco, CA 94133
                                   Telephone: (415) 429-5272
                                   Facsimile: (866) 300-7367
                                   Email: rkravitz@sfmslaw.com
                                          ktang@sfmslaw.com

                                   James E. Miller
                                   Laurie Rubinow
                                   Shepherd Finkelman Miller
                                   & Shah, LLP
                                   65 Main Street
                                   Chester, CT 06412
                                   Telephone: (860) 526-1100
                                   Facsimile: (866) 300-7367
                                   Email: jmiller@sfmslaw.com
                                          lrubinow@sfmslaw.com

                                   Sahag Majarian
                                   Law Offices of Sahag Majarian
                                   18250 Ventura Blvd.
                                   Tarzana, CA 91356
                                   Telephone: (818) 609-0807
                                   Facsimile: (818) 609-0892
                                   Email: sahagii@aol.com

                                   Attorneys for Plaintiff, the Plan,
                                   and the Proposed Class




                                     37
